In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
LINDA VANSLYKE            *                          No. 13-754V
                          *                          Special Master Christian J. Moran
             Petitioners, *
                          *                          Filed: October 21, 2015
v.                        *
                          *                          Attorneys’ fees and costs; award
SECRETARY OF HEALTH       *                          in the amount to which
AND HUMAN SERVICES,       *                          respondent does not object.
                          *
             Respondent.  *
******************** *

Clifford J. Shoemaker, Shoemaker and Associates, Vienna, VA, for Petitioners;
Glenn A. MacLeod, United States Dep’t of Justice, Washington, DC, for
Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On October 16, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $29,401.12, an amount to which respondent does not object.
The Court awards this amount.

       On September 27, 2013, Linda VanSlyke filed a petition for compensation
alleging that the influenza vaccination received on October 8, 2010, caused her to
suffer injuries believed to be Guillain-Barré syndrome (“GBS”). Petitioner

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
received compensation based upon the parties’ stipulation. Decision, issued June
2, 2015. Because petitioner received compensation, she is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $29,000.00, in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $401.12, in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      a. A lump sum of $29,000.00, in the form of a check made payable to
         petitioner and petitioner’s attorney, Clifford J. Shoemaker, of
         Shoemaker and Associates, for attorneys’ fees and other litigation
         costs available under 42 U.S.C. § 300aa-15(e).

      b. A lump sum of $401.12, made payable to petitioner, Linda VanSlyke,
         for costs incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2